Citation Nr: 0402306	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.

The matter was previously before the Board in February 2002 
and denied based on the evidence of record.  The veteran 
appealed his claim to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2003 single judge 
Order, the Court vacated the February 2002 Board decision and 
remanded the matter to the Board for further development and 
adjudication.  The Board notes that the February 2002 Board 
decision granted entitlement to a 100 percent disability 
evaluation for schizophrenia, paranoid type.  The Court Order 
did not disturb the increased evaluation for schizophrenia.  
As such, that matter is not before the Board.


REMAND

A preliminary review of the record reveals the matter is not 
ripe for appellate disposition.  Initially, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and eliminated the former statutory 
requirement that claims be well grounded.   The VCAA applies 
to this case even though the veteran's claim was filed prior 
to the effective date of the regulation change. See 
VAOPGCPREC 7-2003 (November 19, 2003).  

As noted in the Introduction, the veteran's claim was 
previously before the Board in February 2002.  The veteran 
appealed the denial of his claim to the Court.  In a February 
2003 Order issued by Judge Farley, the Court vacated the 
February 2002 Board decision.  The basis for remand was that 
the February 2002 Board decision did not provide sufficient 
reasons or bases to support the conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate the veteran's claim pursuant to 38 U.S.C.A. 
§ 5103(a) as amended by the VCAA.

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA. See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)("Both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary.").  In the instant case, the veteran has not been 
provided notice of the VCAA as mandated by the Court with 
respect to his increased rating claim.  

While the Court vacated the February 2002 Board decision and 
remanded the veteran's claim for further development and 
adjudication, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently invalidated 
provisions of 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These 
provisions allowed the Board to take corrective action to 
provide notice of the VCAA where there was none, as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to attempt to cure VCAA 
deficiencies.  See Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003).  The result is that a remand 
is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the increased rating claim, what evidence VA will 
develop, and what evidence the veteran must furnish.  See 
Quartuccio, supra.   

During the pendency of this claim, the rating criteria for 
evaluating skin disorders were amended, effective from August 
30, 2002. See 67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  
In the instant case, the veteran has not been provided notice 
of the regulation changes, nor has he been given the 
opportunity to submit additional evidence or argument on this 
issue.  As the Board intends to rely on the new law, which 
has not been considered by the agency of original 
jurisdiction, and such consideration could result in a denial 
of the appeal, the Board must notify the veteran and his 
representative of its intent to do so.  38 C.F.R. 
§ 20.903(c).

The last VA examination of record is dated in April 2001, 
prior to the regulation changes noted above.  The Board finds 
that the April 2001 VA examination is inadequate for 
evaluating the veteran's current level of impairment, as it 
does not address the new skin criteria. 38 C.F.R. § 4.70.  In 
addition, as the aforementioned report of examination is over 
two years old, a reexamination is needed to verify whether 
there has been an improvement in the veteran's 
pseudofolliculitis barbae or a material change in disability. 
38 C.F.R. § 3.327(a)

Finally, the Board notes that in response to a September 90-
day letter, the veteran indicated that he would like the 
Board to hold his case for an additional 90 days so he may 
submit additional argument and/or evidence in support of his 
claim.  However, as the Board has remanded the veteran's 
claim in accordance with the instructions set forth in the 
instant decision, in order to prevent undue delay and as the 
time period has expired, the Board shall not continue to hold 
the veteran's claim at the Board.  Upon remand, attempts 
should be made to ascertain the nature of any additional 
evidence the veteran may have to submit and to provide 
assistance accordingly.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the increased rating 
claim, what evidence VA will develop, and 
what evidence the veteran must furnish. 
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by the Secretary.").  

2.  The RO should notify the veteran that 
the rating criteria for evaluating skin 
disorders were amended, effective from 
August 30, 2002. See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002).  A copy or 
summary of the applicable law to be 
considered must be attached.

3.  Once the veteran has been notified, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: Dermatology.  Send the 
claims folders to the examiner for 
review.  Please ask the examiner to 
clearly document review of the claims 
folders in his/her examination report.  
Please ask the examiner to provide 
opinions as to whether the veteran's 
pseudofolliculitis barbae is manifested 
by:
a)	Dermatitis or eczema over at least 5 
percent, but less than 20 percent of 
the entire body, or at least 5 
percent, but less than 20 percent of 
exposed areas affected, or 
intermittent systemic therapy or 
systemic therapy such as 
corticorsteroids or other 
immunosuppressive drugs are required 
for a total duration of less than six 
weeks during the past 12 month period;
b)	Dermatitis or eczema covering 20 to 40 
percent of the entire body or 20 to 40 
percent of exposed areas are affected, 
or systemic therapy such as 
corticorsteroids or other 
immunosuppressive drugs are required 
for a total duration of six weeks or 
more, but not constantly, during the 
past 12 month period; and/or
c)	Dermatitis or eczema covering more 
than 40 percent of the entire body or 
more than 40 percent of exposed areas, 
or constant or near-constant or 
systemic therapy such as 
corticorsteroids or other 
immunosuppressive drugs are required 
during the past 12 month period.

The examiner is asked to take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  Please request that the 
examiner provide complete rationale for 
any opinions expressed.

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folders should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  Thereafter, the veteran's claim of 
entitlement to a compensable rating for 
pseudofolliculitis barbae, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




